Plaintiff stated that he was distressed in mind, and whilst in that situation Hamilton's agent presented him with an estimate of an old debt, which he signed, and upon which Hamilton sued him and obtained execution, and that Hamilton had charged a large sum for interest which should not have been charged, and omitted to give credit for a considerable sum he had received.
The cause came on to be heard on bill and answer, and the Court relieved the plaintiff as to both parts of his complaint, but took time to consider as to costs; and on the last day of the Court ordered the plaintiff to pay them, saying Hamilton ought not to pay for the plaintiff's perturbations, though counsel for plaintiff insisted vehemently that Hamilton ought to pay for his injustice in not giving credit, and for persevering in a demand of interest which he was not entitled to.
NOTE. — Surely, costs ought to be laid upon him who does injustice, rather than upon him whose fault is that he has not been enough suspicious; in other words, upon guilt rather than simplicity.
(219)